Title: To Benjamin Franklin from Dumas, 26 September 1780
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur,
La Haie 26e. 7bre. 1780
Le Roi de Suede arrivera, dit-on, ce soir. Ce qui est sûr, c’est que Notre Ami arrivera, & que j’espere de le voir ce soir. Il ne pourra pas me dire grand’chose: car on continue de rester ici dans la plus profonde apathie. Rien n’étoit mieux calculé par les Anglomanes, que le voyage des Plenipes. à Pétersbourg. En attendant, le Lion Belgique dort à son aise.
La Gazette ci-jointe vous fera voir que les amis de l’Amérique ne dorment pas, & qu’au moins ils font ce qu’ils peuvent, & pelotent, en attendant partie. Vous en direz autant du Mémoire, dont voici copie, que je remettrai demain aux Ministres de Suede & de Russie. D’accord. Mais cela vaut mieux encore que rien du tout, en attendant que le vent vous amene quelque grande nouvelle, & que vous ayiez la bonté de me la faire parvenir d’abord, afin que je puisse l’apprendre le premier à ces Messieurs, au gd. Facteur au Gd. Pe. [Pensionnaire] & à notre Ami.
Il y a un Grand dans cette rep., que je vois quelquefois, qui m’a dit en confidence, que dès que l’Amérique sera reconnue par cette rep., il briguera pour y être envoyé comme Ambr.
S’il se passe quelque chose d’intéressant à l’Assemblée d’Hollde., qui commencera demain, je ne manquerai pas de vous en rendre compte. Je suis toujours, Monsieur, avec le plus respectueux attachement Votre très-humble & très obeissant serviteur
Dumas
Passy à S.E. Mr. B. Franklin
 
Addressed: à Son Excellence / Monsieur B. Franklin / Mine. Plénipe. des Et. Un. / &c. / Passy./.
Notation: Dumas la haie Sept. 26. 80
